Cox, C. J.-
— Appellee Kirsch and more than 300 others, who were qualified to do so, by their petition started a proceeding under §62 . of the Highway Act of 1905 (Acts 1905 p. 550, §7711 Bums 1908), as amended in 1913, (Acts 1913p. 914, §7711a Bums 1914), for the pavement, with concrete, of an existing free gravel road less than three miles in length. Such proceedings were had below as to present in 'this appeal questions substantially identical with those presented and heretofore decided in the case of Bettenbrock v. Miller (No. 22,901), ante 600, 112 N. E. 771, and on the authority of the decision in thatcase the judgment in this is affirmed.
Morris, J. — Dissents.